Citation Nr: 0930821	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-35 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from February 1971 to March 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The case subsequently was transferred 
to the RO in Portland, Oregon and that office forwarded the 
appeal to the Board.

The record reflects that the Veteran was scheduled for a 
Travel Board hearing before a Veterans Law Judge in June 
2009, but that he failed to report for the hearing.


FINDINGS OF FACT

1. The RO last denied service connection for bilateral 
hearing loss in a November 2002 rating decision.  

2.  Evidence added to the record since the November 2002 
rating decision concerning the Veteran's claim for bilateral 
hearing loss does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.

3.  The Veteran does not have a low back disorder that is 
related to active service.


CONCLUSIONS OF LAW

1.  A rating decision in November 2002 which denied 
entitlement to service connection for bilateral hearing los 
is final.  38 U.S.C.A. § 7105 (West 2002).



2.  Additional evidence received since the November 2002 
rating decision is not new and material, and the claim of 
entitlement to service connection for bilateral hearing loss 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.655 (2008).

3.  Service connection for a low back disorder is not 
established.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the RO provided the Veteran pre-
adjudication notice of the claims by a letter dated in March 
2005.  Furthermore, specific evidence needed to reopen the 
claim for service connection for bilateral hearing loss, as 
is now required by Kent v. Nicholson, 20 Vet. App. 1 (2006), 
was provided in the March 2005 letter to the Veteran.  
Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim for service connection for 
a low back disorder such error was harmless given that 
service connection is being denied for this claim, and hence 
no rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the issues on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service medical records and post-service medical records, 
including private and VA outpatient treatment records from 
the facilities identified by the Veteran.  Solicitation of a 
medical opinion is not required in a claim to reopen until 
new and material evidence is presented or secured.  See 38 
C.F.R. § 3.159(c)(4)(C); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran has been afforded an 
appropriate VA medical examination in support of his claim 
for service connection for a low back disorder.  

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claims at this time.



New and Material Evidence

The Veteran's claim of service connection for bilateral 
hearing loss was last denied by a November 2002 rating 
decision.  As there was no timely appeal, the RO's November 
2002 denial of service connection is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.

The present claim was initiated by the Veteran in December 
2004.  Under 38 C.F.R. § 3.156(a), "new evidence" is 
existing evidence not previously submitted; "material 
evidence" is existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
Furthermore, new and material evidence is "neither 
cumulative nor redundant" of evidence of record at the time 
of the last prior final denial, and must "raise a reasonable 
possibility of substantiating the claim."  38 C.F.R. § 
3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim of entitlement to service 
connection for bilateral hearing loss was denied by the RO in 
June 1979.  The evidence at that time included the Veteran's 
service treatment records and a post-service VA audiological 
examination conducted in May 1979 which failed to show a 
bilateral hearing loss disability sufficient to meet the 
requirements of 38 C.F.R. § 3.385 for VA compensation 
purposes.  

Evidence of record at the time of the November 2002 RO 
decision included a July 2002 VA audiology examination, which 
revealed inconsistent results.  Furthermore, the VA examiner 
concluded that the hearing test conducted in May 1979 was an 
accurate representation of any service-related hearing loss 
and that any current hearing loss would not be related to 
service because acoustical trauma would not result in a 
progressive form of hearing loss.  

Based on the above, the RO determined that new and material 
evidence had not been received to reopen the claim of 
entitlement to service connection for hearing loss as there 
was no evidence of a bilateral hearing loss disability that 
that was either incurred in or aggravated by service. 

The additional evidence added to the record since the 
November 2002 RO decision concerning the Veteran's complaint 
of a hearing loss, includes statements in writing and VA and 
private medical treatment records.  

The additional VA and private medical treatment records of 
record do not show treatment for or a diagnosis of hearing 
loss.  
 
In written statements, the Veteran reported that he felt that 
his bilateral hearing loss is due to constant exposure to 
turbine engines while working on the flight line during 
service.  He also felt that his hearing loss was due to the 
sounds and noises of the Vietnam War.  Although the Veteran 
is competent (and presumed credible for purposes of new and 
material evidence) to present information as to his symptoms, 
as a layperson without medical training, he is not competent 
to provide a medical etiology merely by his own assertions 
because such matters require medical expertise.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (2008).

Thus, the Board finds that new and material evidence has not 
been received and the claim for service connection for 
bilateral hearing loss is not reopened.  See 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).

Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service treatment records show that in September 1977, the 
Veteran reported the onset of low back pain while lifting a 
heavy object.  The diagnosis was back sprain.  The Veteran 
was seen again in December 1977 with complaints of pain in 
the left lumbar region.  Range of motion of the back was 
normal.  The back was found to be normal on separation 
examination.

April 1999 private hospital treatment records show that the 
Veteran complained of low back pain after shoveling for two 
days at work.  The diagnosis was lumbar sprain.

The Veteran underwent a VA examination of the spine in April 
2007 and was diagnosed as having recurrent lumbar strain.  
The examiner noted that the Veteran had a history compatible 
with recurrent episodes of lumbar strain.  The Veteran 
reported episodes of strain twice during service which were 
resolved and there were no limitations [of the low back] when 
he left the service in 1979.  The Veteran further gave a 
report of recurrent flare-ups of back pain in 1982, 1987 and 
1999.  Based on a review of the claims file and physical 
examination of the Veteran, the examiner concluded that it 
was less likely than not that the Veteran's back pain 
exacerbations following his military service were a result of 
the injuries incurred during his military service.  

In this case, current medical evidence reveals a diagnosis of 
recurrent lumbar strain.  The medical evidence also shows 
that the Veteran has a history of lumbar strain both during 
and post-service.  The preponderance of the medical record, 
however, shows that the Veteran's low back disability is not 
related to any incident of service.  The VA examiner 
concluded that there was no medical correlation between the 
Veteran's lumbar spine condition and the injuries incurred 
during military service. There is no contradictory medical 
opinion of record.

Thus, a preponderance of the evidence is against the 
Veteran's claim for a low back disorder.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply. See 38 U.S.C.A. 
§ 5107(b).


ORDER

New and material evidence having not been received, the 
application to reopen the claim of service connection for 
bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


